PER CURIAM:
Michael A. Singleton appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss his civil rights claims under 28 U.S.C. § 1915(e)(2)(B) (2006). Limiting our review to the issues raised in Singleton’s informal brief, see 4th Cir. R. 34(b), we find no reversible error and affirm the district court’s judgment. Singleton v. United States, No. 8:11-cv-01198-TMC, 2011 WL 5508998 (D.S.C. Nov. 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.